Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 3, 2014

          No. 04-13-00715-CR, 04-13-00716-CR, 04-13-00717-CR, 04-13-00718-CR

                                Ex Parte Rogelio RINCON, Jr.,
                                          Appellant

                  From the 379th Judicial District Court, Bexar County, Texas
            Trial Court No. 2012CR2442, 2012CR2443, 2012CR2444, 2012CR2445
                         Honorable Andrew Carruthers, Judge Presiding

                                         ORDER
       Appellant’s briefs were due on December 2, 2013. After no briefs or motions for
extension of time to file the briefs were filed, on January 7, 2014, we abated these appeals and
remanded them to the trial court to conduct an abandonment hearing to answer the questions
required by the Rules. See TEX. R. APP. P. 38.8(b)(2),(3). On January 15, 2014, attorney James
V. Tocci filed a motion to withdraw as counsel of record for Appellant’s pro se notices of appeal;
his motion states he is not on the list of attorneys approved for appeals.

        The trial court held a hearing on January 24, 2014; it filed a supplemental clerk’s record
containing findings of fact and conclusions of law. The court reporter filed a supplemental
reporter’s record of the hearing. See id. R. 38.8(b)(3).

       The trial court found that (1) Appellant wishes to prosecute his appeals, (2) Appellant is
indigent, and (3) court-appointed trial attorney James V. Tocci has not abandoned the appeals.
In response to Mr. Tocci’s motion to withdraw as appellate counsel, the trial court appointed the
Appellate Public Defender’s Office as counsel for Appellant’s appeals.

       Therefore, we REINSTATE these appeals on this court’s docket. We GRANT Attorney
James V. Tocci’s motion to withdraw as appellate counsel. We ORDER Appellant’s court-
appointed counsel Appellate Public Defender’s Office to file Appellant’s brief with this court
within TWENTY DAYS of the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court